DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CORRECTION
This action is to replace the Office Action sent out on 06/04/2021

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The text of those sections of 35 U.S.C. 103 not included in this section can be found in the Claim Rejections - 35 USC § 103 section below.
Claims 1-4, 6-7, 9 and 20 are rejected under 35 U.S.C. 102(a) (1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Dober et al. (EP2064982B1). 
Regarding claim 1, Dober et al. via Fig. 6 teaches a dishwasher with a tub (1) and a sump (2) below the tub to receive process water (see [0009]) and a drain pipe valve (drain pump 5 serves as a valve) on a drain pipe (17) (see annotated Fig. 6), a heat pump (with compressor 7, evaporator 10b, expansion valve 9a, condenser 8) and a drain storage unit (tank 22) configured to receive washing water discharged from heat transfer between the second evaporator 10b and the water in the drainage area 16, see [0027]).
Dober et al. does not explicitly teach that the controller is configured to control the heat pump and the drain pipe open-close valve to open the drain pipe to supply washing water in the sump to the drain storage unit.
However, Dober et al. teaches a programmable controller to control all components (see [0009], [0019]) and also discloses that configuring a controller of this kind is known to the person skilled in the art (see [0009]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to configure the programmable controller of Dober to control components like the heat pump and the valve (20) to open the drain pipe (see annotated Fig .6) to supply washing water in the sump to the drain storage unit (tank 22) with the benefit of ensuring proper and timely control of essential pumps, valves and all other components of the dishwasher for efficient cleaning as per a controller program.

    PNG
    media_image1.png
    625
    895
    media_image1.png
    Greyscale

Regarding claims 2-4, 6-7, 9 and 20, Dober et al. via Fig. 6 teaches that the evaporator (10b) is disposed inside the drain storage unit (tank 22); a heat exchanger (located in drainage area 16, see .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5, 8 is rejected under 35 U.S.C. 103 as being unpatentable over Dober et al. (EP2064982B1) in view of Jin et al.  (KR101275554B1).
Regarding claim 5, Dober teaches the dishwasher with a washing water inlet pipe (drain pipe 17) configured to supply washing water to the heat exchanger (see annotated Fig 6), the heat transfer material (same washing water), corresponding to washing water received in the heat exchanger; a washing water inlet pipe valve configured to open and close the washing water inlet pipe (pump 5 would serve as a valve) and the controller controls the washing water inlet pipe valve to open the washing water inlet pipe to supply washing water (as detailed before).
 Dober et al. does not explicitly teach a water level sensing unit configured to sense a level of washing water in the heat exchanger, wherein the controller is configured to: determine a level of the heat transfer material in the heat exchanger based on the level of washing water sensed by the water level sensing unit, and control the washing water inlet pipe valve to open the washing water inlet pipe to supply washing water to the heat exchanger based on the level of the heat transfer material corresponding to a preset level.
In the analogous art of washing machine and its drainage operations method, Jin et al teaches a control unit (10) and a water level sensing unit (30) to measure wash water level in a drum (pg. 3 para 5) and the control unit (10) is configured to determine amount/ level of wash water using a determination unit (40) (pg. 3 para 5) based on input from water level detection unit (30). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to add a water level sensing unit (of Jin  et al) within the heat exchanger assembly of Dober et al. and a determination unit (of Jin et al) as part of the controller of Dober et al. so that the water level in the heat exchanger can be sensed and thereby determine the level change of wash water in the heat exchanger and control the drain pipe valve (i.e. pump 5) based on the outcome of the water level sensing unit with the benefit of either proceeding directly to a washing program else outputting a warning signal based on water level  change calculated by the determination unit (pg. 3 para 5).
Regarding claim 8, Dober teaches the dishwasher with the controller (as detailed above, see [0009], [0019]) and a drain pump (5) configured to pump out washing water from the sump (2) in to the drain storage unit (22) (Fig. 6).
Dober does not explicitly teach that the controller is configured to control the drain pump to drain washing water in the drain storage unit based on an elapse of a preset period of time from a reference time point.
Jin et al teaches the control unit (10) configured to control a drain pump (20) to drain washing water (see pg. 4, para 5) based on an elapse of a preset period of time from a reference time point (Steps S115-S125 and S145, see pg. 5 para 6). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to configure the controller of Dober et al. to follow method steps of Jin et al. so as to control the drainage until the elapse of a preset time period with the benefit of indicating malfunctioning of the drain pump and hence the dishwasher, if the water level does not change even after a certain time period (pg. 5 para 4, 8)
Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Dober et al. (EP2064982B1) in view of Takahata et al. (JP2008151439A)
Regarding claims 10-13, Dober teaches the dishwasher with a compressor (7) positioned on one side of the evaporator (10b) / drain storage unit (22) (see Fig. 6). 
Dober does not explicitly teach that a blower fan is disposed at one side of the compressor and configured to blow air toward the evaporator and the drain storage unit through the compressor, an air guide configured to guide air that has passed through the compressor toward the evaporator and the drain storage unit, wherein the air guide defines an air flow space in which the evaporator and the drain storage unit are disposed, wherein the compressor is disposed inside the air guide.

It would have been obvious to one of ordinary skill in the art at the time of the invention to (1) incorporate an air duct enclosure so as to position the compressor with the fan within the air duct as taught by Takahata et al. into the dishwasher of Dober et al. and also rearrange the position of the integrated evaporator- drain storage unit to be inside the air flow space of the air duct/guide,  so that the fan is now disposed at the side of the compressor to blow air through compressor on to the integrated evaporator- drain storage unit with the benefit of directing the compressed air to the evaporator in a forced and streamlined fashion via the air duct thereby reducing heat losses and increasing heat exchange efficiency. 
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Dober et al. (EP2064982B1) in view of Gursoy et al. (WO2018228808A1, application date 2018-05-28).
Regarding claims 14 and 15, Dober teaches the dishwasher with a condenser (8) arranged in the bottom wall (Fig. 6). 
Dober does not explicitly teach that the condenser is configured to directly contact and heat washing water and that condenser is disposed inside the sump.
In the analogous art of dishwashers with heat pump, Gursoy et al. via Fig. 5 teaches a dishwasher (1), with a heat exchanger (9) disposed inside a sump (13) to contact and heat water collected in the sump (see [0029]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to rearrange the location of the condenser of Dober et al. to that of Gursoy et al. by relocating the condenser from the wall into the sump with the benefit of direct contact heat exchange with wash water so as to deliver hot water to the spray arms thereby improving the cleaning performance (see [0029]).
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Dober et al. (EP2064982B1) in view of Gursoy et al. (WO2018228808A1, application date 2018-05-28) and further in view of Dreossi (US-20150047679-A1).
Regarding claims 16 and 17, the combination of Dober and Gursoy teaches the dishwasher with a controller (of Dober) that is configured to control operations of all components detailed previously. 
The combination does not explicitly teach that a water jacket that is disposed at the dishwasher body and that comprises a washing water storage unit configured to communicate washing water with the sump, wherein the condenser is disposed inside the washing water storage unit and a connection pipe that connects the water jacket to the sump and that is configured to supply washing water in the washing water storage unit to the sump; a connection pipe open-close valve configured to open and close the connection pipe; and a water jacket temperature sensing unit disposed at the water jacket and configured to sense a temperature of washing water in the washing water storage unit, wherein the controller is configured to control the connection pipe open-close valve to supply washing water in the washing water storage unit to the sump based on completion of heating of washing water in the wash water storage unit.
In the analogous art of dishwashers and methods, in Fig. 1 Dreossi et al. teaches a dishwasher (2) with a storage reservoir (24) that is jacketed (i.e. thermally insulated from washing chamber, see abstract, [0036]) that communicates with a sump (14) via a liquid connection pipe (30) wherein connection pipe (30) via return system (32) supplies washing water in the reservoir (24) to the sump (via the washing chamber 8, see  [0044], [0046]), a first control valve (36) provided on pipe (30) for opening and closing (see [0045]). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to add a reservoir of Dreossi, that communicates with a sump and its associated valves to the dishwasher of Dober and Gursoy so as to be able to direct the stored wash water to the sump for recirculation purposes (see [0044-0046]).

The combination of Dober, Gursoy and Dreossi does not explicitly teach a water jacket temperature sensing unit disposed at the water jacket and configured to sense a temperature of washing water in the washing water storage unit.
However, Dreossi teaches a temperature sensor (44) to measure temperature of washing liquid elsewhere (i.e. in the washing chamber) (see claim 4). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to add a temperature sensor like that of Dreossi into the water jacket of Dober, Gursoy and Dreossi, and since adding a temperature sensor would not alter the overall operation of the dishwasher, a temperature sensor could be added at the water jacket, with the benefit of being able to continuously monitor the temperature of the wash water.
The controller (of Dober as detailed before ) in the washing machine of Dober, Gursoy and Dreossi can be configured to control the valve (36) and the temperature sensor so as to supply washing water in the reservoir to the sump based on completion of heating of washing water in the reservoir. 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Dober et al. (EP2064982B1) in view of Lee et al. (US20170188786A1). 
Regarding claim 18, Dober teaches the dishwasher with a circulation pump (21) (Fig 5).
Dober does not explicitly teach that the circulation pump is connected to the sump and configured to circulate washing water in the sump, the circulation pump 5comprising: an electric heater disposed inside the circulation pump and configured to heat washing water in the circulation pump, and a temperature sensing unit configured to sense a temperature of washing water in the circulation pump.
In the analogous art of dishwashers and control methods, in Fig. 1, Lee et al. teaches a driving unit (160) to circulate wash water from the sump (130) which is an integrated pumping chamber (PC) and heating chamber (HC) including an electric  heater (182) to heat wash water (see [0063], [0103]) and also including a temperature sensor (186) (see [0091]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to add an integrated pump and heater assembly of Lee et al. to the dishwasher of Dober et al.  with the benefit of achieving simultaneous wash water heating and circulation function (see [0058]) and preventing unnecessary power consumption thereby increasing energy efficiency (see [0012-0013], [0031]).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Dober et al. (EP2064982B1) in view of Gursoy et al. (WO2018228808A1, application date 2018-05-28) and Lim et al. (US20130319458A1).
Regarding claim 19, Dober teaches the dishwasher with the sump at the bottom of the tub while Gursoy teaches the condenser disposed inside the sump (detailed before). 
The combination of Dober and Gursoy does not explicitly teach that the sump comprises a filter unit configured to block contaminants in washing water in the sump, the filter unit comprising: a first filter disposed at an upper opening of the sump that faces a 15bottom surface of the tub, a second filter disposed 
In the analogous art of dishwashers, Lim et al. teaches a dishwasher (Fig. 1) with a sump (15), where in the sump has a filter unit (three filters 22-24, Fig. 2) with first filter (24) (at an upper opening of the sump that faces a 15bottom surface of the tub) and second filter (22) and third filter (23) with in the second filter to filter out debris in the water collected in the sump (see [0095-0097]). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate a filter unit of Lim et al. into the sump of Dober and Gursoy with the benefit of filtering out debris in general but also preventing debris larger than a specific size from being transferred to the circulation pump (18) (see [0095]). 
The combination of Dober, Gursoy and Lim does not explicitly teach that the condenser is disposed between the first filter and the second filter.
It would have been obvious to one of ordinary skill in the art at the time of the invention to slightly rearrange the location of the condenser by disposing the condenser between the first and the second filters (condenser coil can be wound along the inner surface of the sump). Further, mere rearrangement of parts is held unpatentable because rearranging condenser to be placed between first and second filters would not have modified the operation of the dishwasher/sump and the particular placement of the condenser is held to be an obvious matter of design choice (MPEP 2144.04, VI C).   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PALLAVI CHITTA whose telephone number is (571)270-5314.  The examiner can normally be reached on 7:30 am- 5pm M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on (571) 272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PALLAVI CHITTA Ph.D./Examiner, Art Unit 1711       

/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711